      Case 4:20-cv-00025-MW-MAF Document 15 Filed 04/15/20 Page 1 of 2




         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


THOMAS GONZALEZ,
# C05967

      Plaintiff,
v.                                           Case No. 4:20cv25-MW/MAF

STATE OF FLORIDA,

     Defendant.
___________________________/

                   ORDER ACCEPTING AND ADOPTING
                    REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 9. This Court has also considered de novo, ECF

Nos. 12 and 13, which this Court has construed as Plaintiff’s objections to the

Report and Recommendation. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over the objections

of Plaintiff, as this Court’s opinion. Plaintiff should have paid the appropriate fee

or filed the appropriate paperwork to proceed in forma pauperis. The Clerk shall

enter judgment stating, “This case is DISMISSED for failure to prosecute and


                                         1
     Case 4:20-cv-00025-MW-MAF Document 15 Filed 04/15/20 Page 2 of 2




failure to comply with a Court Order. The pending motions, ECF Nos. 6 and 12, are

DENIED.” The Clerk shall also close the file.

     SO ORDERED on April 15, 2020.



                                     s/ MARK E. WALKER
                                     Chief United States District Judge




                                       2
